UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1088


YAWA MAWUSE BEATRICE AGBENU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 27, 2014             Decided:   September 10, 2014


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.    Stuart F. Delery, Assistant Attorney
General, John S. Hogan, Senior Litigation Counsel, Laura M.L.
Maroldy, Office    of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Yawa Mawuse Beatrice Agbenu, a native and citizen of

Togo,      petitions       for    review        of    an     order     of    the    Board       of

Immigration       Appeals        (“Board”)      dismissing       her    appeal          from   the

immigration judge’s decision denying her requests for asylum,

withholding       of   removal       and       withholding      under       the    Convention

Against     Torture      (“CAT”). 1            We    have    thoroughly          reviewed      the

record, including Agbenu’s testimony, her documentary exhibits,

and   her    supporting          statements          and    conclude    that       the    record

evidence     does      not   compel        a    ruling       contrary       to    any    of    the

administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B)

(2012),     and     that     substantial            evidence    supports         the     Board’s

decision.      See Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989);

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).                                 Accordingly,

we deny the petition for review for the reasons stated by the

Board. 2     See In re: Agbenu (B.I.A. Jan. 3, 2014).                             We dispense

with oral argument because the facts and legal contentions are




      1
       This case has returned to the court after we granted the
Attorney General’s unopposed motion to remand to the Board.
      2
       Agbenu does not challenge the Board’s finding that she
waived review of the denial of relief under the CAT.
Accordingly, review of that issue is waived.      Ngarurih v.
Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                                2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     3